DETAILED ACTION	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said bearing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18, 21, 24, 25, 27, 28, 31, recite the limitation "the first end position".  There is insufficient antecedent basis for this limitation in the claim.
In re claim 16, the last paragraph is unclear. Specifically it is unclear what function is not prevented. Also a relatively lesser or stronger forces are not clear because their amounts are not defined or even related to other forces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 19, 21-22, 24-25, 27-29, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 5777536).
In re claim 16, Lee, in figures 1-7, discloses a latch for low-voltage, medium-voltage, or high-voltage applications, the latch comprising: a drive rod (14) for driving a movement; a connecting element (41) connected to, or integrated with, said drive rod; a lever-arm pair (44, 51); a transmission-element pair (42,43); a locking element (62); and a locking-element counterpart (52); wherein a relatively strong first force, which acts on said drive rod, is reduced by: said connecting element; said lever-arm pair; and said transmission-element pair; such that a relatively lesser, second force is sufficient to deflect said locking element so that a movement of said drive rod relative to said lever-arm pair and said transmission-element pair is no longer prevented by said locking element or by said locking element together with said locking-element counterpart.
In re claim 18, Lee, in figures 1-7, discloses said locking element and said locking-element counterpart are movably connected to one another at a connecting location (541); said locking-element counterpart is rotatably connected to said second transmission element or said first transmission element (they all move together and are thus connected), and: in the first end position, said locking element and said locking-element counterpart are disposed in a straightened-out state, in which the latch is prevented from moving into the second end position; and Page 6 of 11Docket No. 2018P20773Application No. PCT/EP2019/073387Prel. Amdt. dated March 11, 2021in the second end position, said locking element and said locking-element counterpart are disposed in an inflected state, in which relative to the first end position, the connecting location between said locking element and said locking- element counterpart has moved in a direction of said drive rod (figure 5).
In re claim 19, Lee, in figures 1-7, discloses that said locking element and said locking-element counterpart are rotatably connected to one another at said connecting location (both elements are connected and rotate).
In re claim 21, Lee, in figures 1-7, discloses that in the first end position, said locking element is mounted on said locking-element counterpart such that said locking element prevents the latch from moving out of the first end position (inherent function of the structure).
In re claim 22, Lee, in figures 1-7, discloses that said locking-element counterpart is a roller (in the same way as disclosed by the applicant).
In re claim 24, Lee, in figures 1-7, discloses a locking- element-return device (73) disposed on said locking element, said locking-element- return device being configured, when the latch transitions from the second end position into the first end position, to cause the locking element to be returned to a position between said first transmission element and said second transmission element, and therefore a movement of said transmission-element pair is inhibited and said locking element abuts against said locking-element counterpart (inherent function of the return device).
In re claim 25, Lee, in figures 1-7, discloses that said locking-element counterpart (52) is a roller and said locking element, on a side which, in the first end position, is directed away from said drive rod, is formed with an indent (541) that corresponds to an outer contour of said locking-element counterpart.
In re claim 27, Lee, in figures 1-7, discloses a magnetic plunger of a magnetic drive or another release unit (13) configured to move the locking element out of the first end position in which a movement of the transmission-element pair is inhibited.
In re claim 28, Lee, in figures 1-7, discloses that in the first end position, the locking element butts on or against a locking-element stop (541).
In re claim 29, Lee, in figures 1-7, discloses that said locking-element stop is arranged on the magnetic drive or on one or more housing parts (all elements are inherently arrange on a housing part).
In re claim 31, Lee, in figures 1-7, discloses that the release mechanism is arranged, together with the switch, in a housing and, following a switching from the first end position into the second end position, the release mechanism can be reversibly restored into the first end position (inherent functionality of the shown mechanism).
Allowable Subject Matter
Claims 17, 20, 26, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that the 112 rejections are addressed. The claims are still considered rejected under 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837